DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (claims 10-14) and Group III (claims 15-20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/19/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAMBERS (US 2020/0000261).
Regarding claim 1,
Chambers teaches a delivery device comprising:
one or more sidewalls coupled to a bottom surface to form an interior space; an access opening into the interior space (see deposit box 220 in fig. 10B);
a coupler disposed at least partially around the access opening for closing the access opening (222 in fig. 10B);
an access sensor to determine an occurrence of an access event associated with the delivery device (see proximity sensor 30 in [0072]);
a transmitter ([0033] teaches sensors 30, 40, 42, 50A and 50B may include transceivers);
one or more processors (see the processing flowcharts of figures 11-13);
one or more computer-readable storage media storing instructions that, when executed by the one or more processors, cause the delivery device to perform steps comprising: determine that a delivery of the delivery device is initiated ([0073] in combination with steps S42 and S44 teach sensing a proximity sensor at checkpoints 50A and/or 50B; also see [0031]); 
receive access data from the access sensor indicating an occurrence of an access event ([0062] teaches that sensor 30 sends a signal to operate the locking mechanism); and

 send, based at least in part on the access data and to a recipient device, an indication of the access event ([0074] in combination with S52 and S54 teach sending information to a server, database and/or user device an indication of a locking event).
Regarding claim 2,
	Chambers teaches the delivery device of claim 1, wherein determining that the delivery of the delivery device is initiated is based at least in part on one or more of:
determining that the access opening is closed via an actuation of the coupler; receiving a first input from a delivery personnel device ([0062] teaches that the box proximity sensor 30 sends a signal to operate the locking mechanism 32 to move the movable bolt 212 position within the lock body 214 when the box proximity sensor 30 detects another authorized proximity sensor nearby);
	receiving a second input from a third-party device associated with a pick-up location; or receiving location data indicating that the delivery device is a distance from the pick-up location that is greater than a distance threshold ([0074] teaches that sensor 30 detects the proximity of a delivery personnel device 42, followed by generating information when the box is opened).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBERS (US 2020/0000261) in view of MACKIN (US 2015/0371468).
Regarding claim 3,
Chambers teaches the delivery device of claim 2, wherein the input is based at least in part on a device identifier ([0072] teaches a registration process for each box 22 or sensor 30 comprising serial number information.) Chambers fails to expressly teach detecting a device identifier that is disposed on an exterior of the delivery device.
Mackin teaches that an input is based at least in part on the delivery personnel device detecting a device identifier disposed on an exterior of the delivery device ([0046] teaches providing a box identifier 10 which is visible on the outside of the box.)
Before the effective filing date of the application, it would have been obvious to modify Chambers per the teachings of Mackin, detecting box identifier information so that an operatively connected external device may generate signals for accessing/controlling a specific box.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBERS (US 2020/0000261) in view of LOURES (US 2019/0104876).
Regarding claim 4,
Chambers teaches the delivery device of claim 1 and an access sensor comprising at least one of a first sensing element disposed at an access opening (see sensing element 30 at securing component 212). Chambers fails to expressly teach that the coupler comprises a zipper.
Loures teaches a coupler comprising a zipper ([0031] teaches a zipper mechanism 105 with locking component 104).
Before the effective filing date of the application, it would have been obvious to modify Chambers per the teachings of Loures, utilizing an access opening which is secured by a zipper mechanism, for the purpose of providing an alternative means for securely opening/closing a container.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBERS (US 2020/0000261) in view of BREED (US 2009/0143923).
Regarding claim 5,
Chambers teaches the delivery device of claim 1, but fails to further teach a content sensor, and wherein the steps further comprise:
receive, from the content sensor and based at least in part on determining the occurrence of the access event an indication, content data indicating a characteristic associated with the load.
Breed teaches receiving, from the content sensor and based at least in part on determining the occurrence of the access event an indication ([0362] and 495 in fig. 22 teaches a wake-up event sensor), content data indicating a characteristic associated with the load ([0392] teaches reading interior items which have an RFID or SAW tag for information).
Before the effective filing date of the application, it would have been obvious to modify Chambers per the teachings of Breed, utilizing a content sensor as claimed, for the purpose of acquiring information regarding container capacity, item weight and/or container environment, said information being useful to the content owner or container owner for various reasons.

Regarding claim 6,
Breed teaches that the content sensor comprises a weight sensor disposed at the bottom surface, and the characteristic comprises a weight value ([0365] teaches weight sensors).

Regarding claim 7,
Breed teaches that the steps further comprise determining that the access event comprises a tamper event ([0361] teaches monitoring a container for excessive motion or unauthorized entry and possible theft of container contents).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBERS (US 2020/0000261) in view of SCALISI (US 2018/0075681).
Regarding claim 8,
Chambers teaches the delivery device of claim 1, but fails to teach the further recited limitations.

determining that the delivery device is within a predetermined distance of a drop-off location; and providing power to the delivery assistance system ([0204] teaches means for detecting when container 241 is or is not located within a predetermined distance of a drop-off location 235; and a delivery assistance system 202 including both, light and sound).
Before the effective filing date of the invention, it would have been obvious to modify Chambers per the teachings of Scalisi, including the recited delivery assistance system for the purpose of including an alternative means for indicating when a container is being removed from the drop-off locale.
Regarding claim 9,
Scalisi teaches that the delivery assistance system comprises:
a camera disposed on an exterior of the delivery device ([0065] teaches a camera for taking a picture);
	a microphone disposed at the delivery device ([0142] teaches a microphone at the doorbell);
	a light ([0204] teaches a warning light); and
	a speaker disposed at the delivery device ([0204] teaches a warning sound); and
providing power to the delivery assistance system comprises establishing a communication channel between the delivery device and a recipient device associated with the delivery ([0142] teaches a user device 240 in video/audio communication with doorbell 202).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689